        Case 1:18-cr-00364-PGG Document 419 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                                         ORDER

 KEVIN WHIDBEE,                                            18 Cr. 364 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The hearing on Defendant’s alleged violations of supervised release will continue

on September 21, 2020 at 10:00 a.m. by telephone. The parties are directed to dial 888-363-

4749 to participate, and to enter access/security code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same

access/security code. To the extent that any party’s contact information has changed since the

August 13, 2020 conference, the party must email

GardepheNYSDChambers@nysd.uscourts.gov the phone number that the party will be using to

dial into the conference so that the Court knows to un-mute that number. The email should be

sent by September 17, 2020 and include the case name and case number in the subject line.

Dated: New York, New York
       August 13, 2020

                                            SO ORDERED.



                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
